Citation Nr: 0534945	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a claim for waiver of recovery of an overpayment of 
VA compensation benefits in the calculated amount of 
$2,878.84 was timely received.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2003, the Committee on Waivers and Compromises 
(COWC) at the RO denied the veteran's request for a waiver of 
overpayment in the calculated amount of $2,878.84 based on a 
finding that his request for waiver of the debt was not 
timely received.  The veteran subsequently perfected this 
appeal.


FINDINGS OF FACT

1.  On January 12, 2002, the Debt Management Center (DMC) 
issued a letter notifying the veteran of an overpayment in 
the calculated amount of $2,878.84 and of his right to 
request waiver of the debt within 180 days.  The DMC 
subsequently certified that this letter was not returned due 
to an incorrect address.

2.  In January 2003, the RO received correspondence from the 
veteran wherein he requested waiver of the overpayment of 
"$2,878.33;" the request for waiver was received more than 
180 days after notification of the overpayment at issue.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $2,878.84 
VA compensation benefits overpayment was not timely filed.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Pursuant to the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim and has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in waiver cases.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  The Court noted that the statute at issue 
in such cases was found in chapter 53 of title 38 of the U.S. 
Code, and that the provisions of the VCAA were relevant to a 
different chapter of title 38.  Therefore, the VCAA is not 
for application in this matter.

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b)(2).

In December 2001, the RO notified the veteran, via a letter 
sent to "161 D View Ave." in Norfolk, Virginia, that his 
compensation benefits had been reduced on the 61st day of his 
incarceration after conviction of a felony at the rate 
payable for a ten percent service-connected disability.  This 
letter is not shown to have been returned by the Postal 
Service as being undeliverable.  

On January 12, 2002, the DMC sent the veteran a letter 
advising that he owed VA $2,878.84.  This letter was mailed 
to above-noted "161 D View Ave" address.  He was advised 
that his right to request a waiver of the debt only lasts for 
180 days.

In January 2003, the RO received the veteran's request for a 
"waiver from the remainder of the amount I have had to pay 
back due to an overpayment."  

In any waiver decision where timeliness of the waiver request 
is at issue, the DMC is to provide (1)  verification in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2)  a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen; (3)  a copy of the type 
of form letter sent to the debtor; and (4)  a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
See OF BULLETIN 99GC1.04 (May 14, 1999) (New Requirement for 
Decisions by Committees on Waivers and Compromises).

In April 2004, the Chief of Operations at the DMC submitted 
various documents to the COWC.  This included certification 
regarding the demand letter, to include the master record.  
The Chief of Operations certified that the January 12, 2002, 
letter to the veteran was "not returned due to an incorrect 
address."  

The Board has reviewed the record in detail and notes that as 
part of a January 2002 letter to the RO from the veteran's 
wife, she indicated that the veteran had sent her a letter 
that VA had mailed to him; this letter was dated on October 
3, 2001.  The October 2001 letter is shown to have been was 
mailed to the "161 D View Avenue" address.  

A review of the claims folder indicates that the veteran's 
request for waiver was stamped as received by the RO on 
January 29, 2003.  While the Board acknowledges the veteran's 
argument that he never received the January 12, 2002, letter 
from the DMC, the factual record shows otherwise.  To this, 
the Board observes that the principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The veteran's then 
address of record was correctly typed on the January 12, 
2002, letter, and that letter was not returned by the Postal 
Service as undeliverable.  See April 2004 correspondence from 
the Chief of Operations at the DMC to the COWC.  The Board 
may therefore presume that the veteran received it.  The 
representative's February 2004 statement (see VA Form 1-646) 
that the veteran did not receive the January 12, 2002, 
letter, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Therefore, the Board is of the opinion that the 
presumption of regularity supporting the assumption that the 
veteran received the January 12, 2002, letter is, following 
its review of the complete evidentiary record, not rebutted.

In cases in which the law and not the evidence is 
dispositive, a claim for VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran's 
request for waiver of the overpayment of compensation 
benefits was not received within 180 days of the January 2002 
notification.  Therefore, his claim must be denied as a 
matter of law.

In reaching this decision the Board acknowledges the 
veteran's assertion that failure to waive this indebtedness 
will cause a financial hardship.  Notably, however, the 
dispositive legal authority provides no exception to the 
limits established by the United States Congress for the 
initiation and perfection of a waiver claim.  As Justice 
Scalia pointed out while sitting on the United States Court 
of Appeals for the District of Columbia, the lack of 
jurisdiction means "an inability to act, not merely in 
unappealing cases, but in compelling cases as well."  
National Black Media Coalition v. Federal Communications 
Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).




ORDER

The request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,878.84 
was not timely filed and the appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


